UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 9, 2010 (December 3, 2010) EAGLE ROCK ENERGY PARTNERS, L.P. (Exact name of Registrant as specified in its charter) Delaware 001-33016 68-0629883 (State or other jurisdiction of incorporation or organization) Commission File Number (I.R.S. Employer Identification No.) 1415 Louisiana Street, Suite 2700 Houston, Texas77002 (Address of principal executive offices, including zip code) (281) 408-1200 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement On December 3, 2010, Eagle Rock Field Services, L.P. (“ERFS”), a wholly-owned subsidiary of Eagle Rock Energy Partners, L.P. (together with ERFS referred to herein as “Eagle Rock”), entered into an amendment (the “Amendment”) to that certain Natural Gas Liquids Exchange Agreement (the “Base Agreement”) with ONEOK Hydrocarbon, L.P. (“ONEOK”) dated December 1, 2005, as amended.Pursuant to the Base Agreement, Eagle Rock delivers all of its natural gas liquids extracted at certain of its natural gas processing plants in the Texas Panhandle to ONEOK for transportation and fractionation services.Pursuant to the Amendment, the parties agreed to, among other things, (i) extend the contract term of the Base Agreement, (ii) increase Eagle Rock’s volume dedication with ONEOK, and (iii) increase the exchange differentials for the cost of transporting the natural gas.Eagle Rock is also required under the terms of the Amendment to deliver the additional barrels of natural gas on a take-or-pay basis. The foregoing descriptions of the terms of the Base Agreement and the Amendment are not complete and are qualified in their entirety by reference to the Base Agreement, as amended,attached as Exhibit 10.5 to Amendment No. 7to the registrant’s Registration Statement on Form S-1 that was filed with the Securities and Exchange Commission on October 13, 2006, and the Amendment, a redacted copy of which is attached hereto as Exhibit 10.1.The registrant has requested confidential treatment for portions of the Amendment.The Base Agreement and the Amendment as filed with the Securities and Exchange Commission are incorporated by reference herein. Item 9.01.Financial Statements and Exhibits (d)Exhibits Exhibit No. Description 10.1* Amendment to Natural Gas Liquids Exchange Agreement by and between ONEOK Hydrocarbon, L.P. and Eagle Rock Field Services, L.P. (successor to ONEOK Texas Field Services, L.P.) dated December 3, 2010 * Confidential treatment has been requested with respect to portions of this exhibit pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and these confidential portions have been redacted from the filing made herewith. A complete copy of this exhibit, including the redacted terms, has been separately filed with the Securities and Exchange Commission. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. EAGLE ROCK ENERGY PARTNERS, L.P. By: Eagle Rock Energy GP, L.P., its general partner By: Eagle Rock Energy G&P, LLC, its general partner Date: December 9, 2010 By: /s/ Charles C. Boettcher Charles C. Boettcher Senior Vice President and General Counsel Exhibit Index Exhibit No. Description 10.1* Amendment to Natural Gas Liquids Exchange Agreement by and between ONEOK Hydrocarbon, L.P. and Eagle Rock Field Services, L.P. (successor to ONEOK Texas Field Services, L.P.) dated December 3, 2010 * Confidential treatment has been requested with respect to portions of this exhibit pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended, and these confidential portions have been redacted from the filing made herewith. A complete copy of this exhibit, including the redacted terms, has been separately filed with the Securities and Exchange Commission.
